Citation Nr: 0716155	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  99-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a gambling disorder 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from January 1981 to 
December 1997.

The instant appeal arose from a December 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Fargo, North Dakota, which denied a claim for 
service connection for a psychiatric illness due to a 
gambling disorder.

The issue of entitlement to service connection for a gambling 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not serve in combat.

2.  The veteran has PTSD as a result of his job as an air 
traffic controller in service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a psychiatric 
disorder, claiming that he has a stress disorder which was 
caused by his job as an air traffic controller.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  In determining 
whether a claimed benefit is warranted, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

To establish entitlement to service connection for PTSD a 
veteran must provide: 1) medical evidence diagnosing PTSD; 2) 
a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran's service personnel records reveal that he served 
as an air traffic controller for ten years in service.  In 
1989, less than two years after he had completed his air 
traffic controller training, his supervisor noted that he 
"would not hesitate to assign [the veteran] to the busiest 
and most complex control position during peak traffic."  He 
was quickly promoted to watch supervisor.  His performance 
records reveal that his duties included the "safe recovery 
and deployment of over 40 Navy and Coast Guard aircraft 
during Hurricane Andrew"; assisting with the "safe recovery 
of emergency E-65 aircraft unable to lower landing gear"; 
aiding the emergency landing of a B-52 with live ordinance; 
directing an immediate weather recall of 25 wing aircraft 
during a severe snowstorm in Korea; and working with civilian 
airport staff when a downed helicopter was lost on radar and 
no radio contact could be established.
 
The service personnel records provide credible supporting 
evidence that a number of in-service stressors occurred.  As 
to the question of whether the veteran has PTSD as a result 
of his experiences as a military air traffic controller, the 
Board finds that the preponderance of the evidence weighs in 
favor of the veteran's claim.

The only competent medical nexus evidence on this question 
supports the claim.  A July 2002 VA examination performed by 
a physician and a mental health nurse practitioner opined:  
"In reviewing his performance evaluations they do indicate a 
number of at least urgent situations he was involved in . . . 
.  He is giving a history and symptoms that need [sic] 
criteria by the DSM-IV for posttraumatic stress disorder.  It 
can be argued that the job of an air traffic controller is 
one of sufficient stress to precipitate a stress disorder 
diagnosis."  The examiners diagnosed the veteran with PTSD.  

While the examiners found it "disconcerting" that the 
veteran had not talked about symptomatology like intrusive 
thoughts or dreams in a 1998 VA examination report or in 
earlier therapy, the veteran explained that he had never been 
asked about these symptoms prior to the 2002 VA examination.  
In addition, the Board notes that from the beginning of his 
claim, filed in 1998, the veteran has consistently contended 
that he had a stress disorder due to his experiences in 
service.  See original claim filed in May 1998; notice of 
disagreement filed in January 1999.  In addition, the 
September 1998 VA examination report noted that the veteran 
reported sleep problems.  There is no indication in that 
report that the examiner specifically addressed intrusive 
thoughts or dreams.

Thus, the Board finds that the preponderance of the evidence 
supports the veteran's contention that he has PTSD as a 
result of his experiences as an air traffic controller in 
service, and service connection for PTSD is granted.  As 
service connection is warranted, compliance with the duty to 
assist or the duty to notify, including remanding the case 
for a requested videoconference hearing, is unnecessary with 
regard to the PTSD claim.  


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.




REMAND

In March 2007 correspondence the appellant requested a 
hearing at a local VA office before the Board using 
videoconferencing techniques.  The correspondence arrived at 
the Board within 90 days of certification of appeal.  
38 C.F.R. § 20.1304(a).  Accordingly, the hearing must be 
scheduled with regard to the gambling issue.  See generally 
38 U.S.C.A. § 7107 (West 2002).  Since such hearings are 
scheduled by the RO, the Board must remand the case to the RO 
for that purpose, to ensure full compliance with due process 
requirements.  See 38 C.F.R. §§ 20.704, 20.1304 (2006).  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Board hearing using videoconferencing 
techniques at the earliest opportunity 
and should be notified of the hearing 
date.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


